DETAILED ACTION
This Office Action is in response to the communication filed on 06/09/2022. 
Claims 1-20 are pending. Claims 1-20 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
The objections to paragraph 22 and figure 8 have been withdrawn due to Applicant’s amendments.
The rejections to claims 3 and 4 are moot and have been withdrawn due to Applicant’s amendments canceling claims 3 and 4.
Applicant's arguments filed on 6/9/2022 have been fully considered.
With respect to Applicant’s arguments on pages 10-12 of Remarks that Mai 659’ does not anticipate claim 1 because Mai 659’ does not appear to describe: 
"applying, multiple times, a voltage to respective inputs of a comparator; applying, multiple times, an external offset voltage to the respective inputs of the comparator, 
a polarity exhibited by the external offset voltage opposite a polarity respectively exhibited by output signals generated by the comparator responsive to the applied voltage; and generating an indication of reliability responsive to relationships between polarities exhibited by respective second output signals generated by the comparator responsive to the applied external offset voltage," have been considered but not persuasive.
Examiner respectfully disagrees.
Examiner would like to point out that the limitation “apply a voltage to inputs of a comparator multiple times” is disclosed in Mai 659’ [0008] the reference is generating reliability information for each bit in an array of bits. The reliability information if for each bit, therefore each bit would require a separate input thus producing the respective limitation of “applying a voltage multiple times” each one of the multiple times being for each bit. If applicant is not persuaded, in the same paragraph Mai 659’ [0008] discloses “receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage; receiving second values for the array of bits generated by the PUF circuit in response to receiving a negative differential input voltage”. This discloses applying at least 2 voltages to a circuit.
In response to Applicant’s argument that the cited reference Mai does not teach the newly amended limitations applying, multiple times, an external offset voltage to the respective inputs of the comparator, a polarity exhibited by the external offset voltage opposite a polarity respectively exhibited by output signals generated by the comparator responsive to the applied voltage, this argument is moot in view of newly found art and new grounds of rejection.
Applicant’s arguments with respect to the dependent claims have been considered but are moot because the independent claims are taught by the prior rejection of record in light the new grounds of rejection for the teach(s) specifically challenged in the argument. 
Dependent claims 5-7 are disclosed by the original grounds of rejection, Mai 659’, and rely on Kosic by virtue of their reliance on claim 1 and the new ground of rejection for claim 1. 
Claim 8-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai 659’ (W.O. 2015148659) in view of Mai 045’ (U.S. 20160182045).
With respect to Applicant’s arguments of the 103 rejection of  claims 8-20 pages 12-14 of Remarks that Mai 659’ in view of Mai 045’ does not anticipate claim 1 because Mai 659’ does not appear to describe: “strobing/applying a first voltage to both of a first input and a second input of a comparator to generate first output signals from the comparator, . . . in response to respective first output signals exhibiting the first polarity, applying, via the strobe, an external offset voltage exhibiting the second polarity to the comparator to generate second output signals; and indicating reliability of the comparator responsive to relationships between polarities exhibited by respective second output signals” 
Examiner would like to point out that the limitations listed above are disclosed in Mai 659’. Examiner would like to point out that the limitation “respective second output signals”. Applying BRI the term “respective” could be interpreted to compare the first output and the second output (which is respective to the first), as in Mai 649’. In addition, Mai 659’ [0008] the reference is generating reliability information for each bit in an array of bits. The reliability information if for each bit, therefore each bit would require a separate input.
In response to Applicant’s arguments that dependent claims are allowable by virtue of their dependency from allowable independent claims. Examiner respectfully disagrees because the independent claims from which they depend are not in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai 659’ (W.O. 2015148659) in view of KOSIC (U.S. 20100225358). 

Regarding Claim 1,
Mai 659’ discloses, A method, comprising; applying, multiple times, a voltage to respective inputs of a comparator; applying, multiple times, (in Mai 659’ [0008]  generating reliability information for each bit in an array of bits; [0008] receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage; receiving second values for the array of bits generated by the PUF circuit in response to receiving a negative differential input voltage”) generating an indication of reliability responsive to relationships between polarities exhibited by respective second output signals generated by the comparator responsive to the applied external offset voltage. (Mai 659’, [0008]; receiving second values for the array of bits generated by the PUF circuit in response to receiving a negative differential input voltage; comparing the first values to the second values; and generating a reliability bitmap indicating bits of the array where the first values match the second values).
Mai 659’ does not disclose: an external offset voltage to the respective inputs of the comparator, a polarity exhibited by the external offset voltage opposite a polarity respectively exhibited by output signals generated by the comparator responsive to the applied voltage 
However, in the sale field of endeavor Kosic discloses: an external offset voltage to the respective inputs of the comparator, a polarity exhibited by the external offset voltage opposite a polarity respectively exhibited by output signals generated by the comparator responsive to the applied voltage (KOSIC [0002] sampling the set of offset voltages; and applying a set of correction voltages equal in magnitude and opposite in polarity to the set of offset voltages);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kosic in the strobing of Mai 659’ by comparing output polarities to judge reliability. This would have been obvious because the person having ordinary skill in the art would have been motivated to enable output of the output generating arrangement after the set of correction voltages is applied (Kosic, [0002]).

Regarding Claim 2,
Mai 659’ discloses, the method of claim 1, comprising wherein generating the indication of reliability responsive to relationships between polarities exhibited by respective second output signals generated by the comparator responsive to the applied external offset voltage comprises: generating an indication of unreliable comparator responsive to respective second outputs signals generated by the comparator responsive to the applied external offset voltage exhibiting different polarity; or 3Serial No. 16/294,467 generating an indication of reliable comparator responsive to respective second outputs signals generated by the comparator responsive to the applied external offset voltage exhibiting same polarity. (Mai 659’, [0025] and [table 1] At the end of enrollment, a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases, as shown in Table 1 below).

    PNG
    media_image1.png
    139
    522
    media_image1.png
    Greyscale

Regarding Claim 3, 
Cancelled

Regarding Claim 4, 
Cancelled

Regarding Claim 5, 
Mai 659’ and Kosic discloses, the method of claim 1, comprising 
Mai 659’ further discloses: generating a key via the reliable comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 6, 
Mai 659’ and Kosic discloses, the method of claim 5, wherein 
Mai 659’ further discloses: generating the key comprises generating at least one bit of the key via the comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 7, 
Mai 659’ and Kosic discloses, the method of claim 5, 
Mai 659’ further discloses: comprising utilizing the key for at least one of encrypting or decrypting data. (Mai 659’, [0008] The method can include transmitting the PUF response to a cryptographic system for use as at least a portion of a cryptographic key).

Claim 8-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai 659’ (W.O. 2015148659), and in further in view of Mai 045’ (U.S. 20160182045).

Regarding Claim 8, 
Mai 659’ discloses, a method, comprising: applying, via a strobe (Mai 659’, [0008] and [Figures 2 and 5] receiving first values for the array of bits), a first voltage to both of a first input and a second input of a comparator to generate first output signals from the comparator, (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together); in response to respective first output signals exhibiting the first polarity, (Mai 659’, [0025 and Table 1] a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases) applying, via the strobe, an external offset voltage exhibiting the second polarity to the comparator to generate second output signals; (Mai 659’, [0025 and Figures 3, 4] A two-phase enrollment operation is used to characterize the reliability of the PUF array 106); and indicating reliability of the comparator responsive to relationships between polarities exhibited by respective second output signals (Mai 045’, [0026] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions. V+ and V- are kept fixed at a voltage differential (AVIN) that provides sufficient robustness over environmental variations. A higher AVIN during enrollment operation will result in a smaller set of selected SAs, but one with higher expected reliability. Hence, reliability will be a function of the chosen AVIN. Previous studies have shown that a AVIN of approximately 50mV results in selection of approximately 50% of SAs which have extremely high reliability, but this can vary with SA design and process technology).
While Mai 659’ teaches the main concept strobing inputs to get outputs for testing reliability of the outputted polarity, but does not explicitly teach, each output having one of a first polarity and a second polarity.
However, in the same field of endeavor Mai 045’ teaches:
respective output signal exhibiting one of a first polarity or a second polarity; (Mai 045’, [0053] the SA circuit 200 may have two stable states by construction: OUT1=1 or OUT1=0; OUT2=0 or OUT2=1. To generate a random bit, the cross-coupling 216 can be reset by forcing transistor devices 220, 230 to be equi-potential and then allowing them to resolve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the strobing and shorting of Mai 659’ by comparing output polarities to judge reliability. This would have been obvious because the person having ordinary skill in the art would have been motivated to design a PUF circuit employing the response reinforcement techniques based on a bi-stable circuit (Mai 045’, [0052]).

Regarding Claim 9, 
Mai 659’ and Mai 045’ discloses, the method of claim 8, wherein 
Mai 659’ further discloses: applying the external offset voltage comprises applying the first voltage to the first input and a second voltage to the second input of the comparator (Mai 659’, [0022] and [Figure 3] In typical SA implementations, correct operation is ensured by providing the SA inputs V+ and V- with a voltage difference) to generate the second output signals from the comparator, (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) a difference between the first voltage and the second voltage comprising a voltage equal to the external offset voltage. (Mai 659’, [0008], voltage difference larger than the offset voltage (|VOFFSET|)).

Regarding Claim 10, 
Mai 659’ and Mai 045’ discloses, the method of claim 9, comprising 
Mai 659’ further discloses: generating each of the first voltage (Mai 659’, [0008] receiving first values for the array of bits generated by the PUF circuit) and the second voltage (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) via a voltage generation circuit (Mai 659’, [0008] the PUF) including switches, resistors, (Mai 659’, [0032] the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits) and outputs. (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF).

Regarding Claim 11, 
Mai 659’ and Mai 045’ discloses, the method of claim 8, comprising 
Mai 659’ further discloses: at least one of encrypting and decrypting data with the reliable comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 12, 
Mai 659’ and Mai 045’ discloses, the method of claim 8, 
Mai 659’ further discloses: comprising generating the first voltage via a resistor string. (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits).

Regarding Claim 13, 
Mai 659’ and Mai 045’ discloses, the method of claim 12, comprising 
Mai 659’ further discloses: generating the external offset voltage via the resistor string. (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits).

Regarding Claim 14, 
Mai 659’ and Mai 045’ discloses, the method of claim 12, wherein 
Mai 659’ further discloses: generating the external offset voltage comprises generating a second voltage (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) via the resistor string (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits), a difference between the first voltage and the second voltage comprising the external offset voltage. (Mai 659’, [0022] In typical SA implementations, correct operation is ensured by providing the SA inputs V+ and V- with a voltage difference larger than the offset voltage (|VOFFSET|)).

Regarding Claim 15, 
Mai 659’ and Mai 045’ discloses, the method of claim 14, wherein applying the external offset voltage to the comparator comprises 
Mai 045’ further discloses: applying the first voltage to the first input of the comparator and the second voltage to the second input of the comparator. (Mai 045’, [0080] To measure the offset (either before or after HCI stress), the input differential (e.g., a voltage difference between IN1 and IN2) was swept from −400 mV to +400 mV in steps of 10 mV. At each step, the HCI-SA PUF circuits were fired multiple times. The outputs after every activation were read out of the output scan chain. These were then post-processed to measure the offset of each HCI-SA PUF circuit in the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the in the strobing of and Mai 659’  by testing circuit reliability by applying two different voltages. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to evaluate an efficacy of HCI response reinforcement in altering the HCI-SA PUF circuit offset (Mai 045’, [0080]).

Regarding Claim 16, 
Mai 659’ discloses, a method, comprising: for respective comparators: strobing (Mai 659’, [0008] and [Figures 2 and 5] receiving first values for the array of bits) a comparator with a first voltage at both of a first input and a second input of the comparator to generate first output signals from the comparator, (Mai 659’, [0025 and Figures, 5 and 6] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together); in response to each output signal of the first output signal exhibiting the first polarity, (Mai 659’, [0025 and Table 1] a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases) strobing the comparator with an external offset voltage exhibiting the second polarity to generate second output signals from the comparator; (Mai 659’, [Figure 4 and 0025] A two-phase enrollment operation is used to characterize the reliability of the PUF array 106) and in response to each output signal of the second output signals exhibiting the first polarity, identifying the comparator as a reliable comparator; (Mai 659’, [0026] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions. V+ and V- are kept fixed at a voltage differential (AVIN) that provides sufficient robustness over environmental variations. A higher AVIN during enrollment operation will result in a smaller set of selected SAs, but one with higher expected reliability. Hence, reliability will be a function of the chosen AVIN. Previous studies have shown that a AVIN of approximately 50mV results in selection of approximately 50% of SAs which have extremely high reliability, but this can vary with SA design and process technology); and generating a key via reliable comparators (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).
While Mai 659’ teaches the main concept strobing inputs to get outputs for testing reliability of the outputted polarity, but does not explicitly teach each output having one of a first polarity and a second polarity.
However, in the same field of endeavor Mai 045’ teaches:
each output signal exhibiting one of a first polarity and a second polarity; (Mai 045’, [0053] the SA circuit 200 may have two stable states by construction: OUT1=1 or OUT1=0; OUT2=0 or OUT2=1. To generate a random bit, the cross-coupling 216 can be reset by forcing transistor devices 220, 230 to be equi-potential and then allowing them to resolve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the strobing and shorting of Mai 659’  by comparing output polarities to judge reliability. This would have been obvious because the person having ordinary skill in the art would have been motivated to design a PUF circuit employing the response reinforcement techniques based on a bi-stable circuit (Mai 045’, [0052]).

Regarding Claim 17, 
Mai 659’ and Mai 045’ discloses, the method of claim 16, 
Mai 659’ further discloses: wherein generating the key comprises generating respective bits of the key via respective reliable comparators (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 18, 
Mai 659’ and Mai 045’ discloses, the method of claim 16, comprising 
Mai 659’ further discloses: utilizing the key for at least one of encrypting or decrypting data. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 19, 
Mai 659’ discloses, a method, comprising: applying a first voltage to respective ones of a first input and a second input of a comparator (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together. In the first phase (POS phase), the inputs are configured such that AVIN = (V +) - (V-), as shown in schematic 302) multiple times (Mai 659’, [0008] and [Figure 2 and 5] receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage); to generate first output signals from the comparator; (Mai 659’, [0008] the array of bits can include receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage); responsive to the first output signals being either all positive values or all negative values, (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together. In the first phase (POS phase), the inputs are configured such that AVIN = (V +) - (V-), as shown in schematic 302); a difference between the first voltage and the second voltage comprising an external offset voltage (Mai 659’, [Figure 3]); the external offset voltage having a negative value (Mai 659’, [figure 4 Step 402]  if respective first output signals have a positive value, (Mai 659’, [0026 and figure 5] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions); and the external offset voltage having a positive value (Mai 659’, [figure 4 Step 404] if respective first output signals have a negative value; (Mai 659’, [0026 and figure 5] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions); and indicating reliability of the comparator responsive to relationships between values of respective second outputs signals. (Mai 659’, [0028] the values from the PUF array 106 are read, and the NEG phase values are compared with the POS phase values by, e.g., simultaneously accessing the Value Array SRAM 110 (404). If the POS phase value equals the NEG phase value for a SA, this suggests that its |VOFFSET| > AVIN, and its location is marked as potentially reliable; [0028] If the POS phase value equals the NEG phase value for a SA, this suggests that its |VOFFSET| > AVIN, and its location is marked as potentially reliable).
While Mai 659’ teaches the main concept strobing input to get multiple outputs to identify reliable comparators, but does not explicitly teach each applying two different voltages to two different inputs.
However, in the same field of endeavor Mai 045’ teaches:
applying the first voltage to the first input and a second voltage to the second input a multiple times to generate second output signals from the comparator, a difference between the first voltage and the second voltage comprising an external offset voltage, (Mai 045’, [0080] To measure the offset (either before or after HCI stress), the input differential (e.g., a voltage difference between IN1 and IN2) was swept from −400 mV to +400 mV in steps of 10 mV. At each step, the HCI-SA PUF circuits were fired multiple times. The outputs after every activation were read out of the output scan chain. These were then post-processed to measure the offset of each HCI-SA PUF circuit in the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the in the strobing of Mai 659’  by testing circuit reliability by applying two different voltages. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to evaluate an efficacy of HCI response reinforcement in altering the HCI-SA PUF circuit offset (Mai 045’, [0080]).

Regarding Claim 20, 
Mai 659’ and Mai 045’ discloses, the method of claim 19, comprising, 
Mai 659’ further discloses: responsive to values of respective second outputs signals being all positive values or all negative values generating, via the reliable comparator, one or more bits of a multi-bit encryption key. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.A.C./Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436